Citation Nr: 1048266	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  03-35 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES
-
1.  Entitlement to service connection for claimed hyperlipidemia.  

2.  Entitlement to service connection for a claimed colon cyst.

3.  Entitlement to service connection for claimed scars, status 
post laparoscopic cholecystectomy.

4.  Entitlement to service connection for a disability manifested 
by short-term memory loss.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1989 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the RO. 

Additional evidence pertinent to the Veteran's claimed 
laparoscopic scars was associated with the record after the 
August 2003 Statement of the Case (SOC) was issued.  While a 
waiver of initial RO consideration was not provided, the Veteran 
is not prejudiced because of the favorable action taken 
hereinbelow.

The Veteran also initiated appeals of the matters adjudicated in 
August 2003 and May 2004 rating decisions (higher initial ratings 
for the service-connected pancreatitis, left inguinal hernia 
repair and bilateral knee disability; service connection for 
hepatitis C; and a total rating based on individual 
unemployability by reason of service-connected disability).  An 
SOC was issued in March 2006, but a Substantive Appeal was not 
received prior to the expiration of the appeal in May 2006.

The Veteran subsequently presented claims for a temporary total 
rating following an inguinal hernia repair and service connection 
for hepatitis C, but these matters were addressed in a 
Supplemental Statement of the Case (SSOC) without further 
readjudication.  Hence, these matters are referred to the RO for 
all indicated action.  

In October 2010, the Veteran testified at a hearing at the Board 
before the undersigned Veterans Law Judge; a transcript is 
associated with the claims file.

The issue of service connection for a disability manifested by 
memory loss is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated hyperlipidemia (high cholesterol) 
as a laboratory value is not a disability for VA compensation 
purposes.  

2.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish the presence of a colon cyst 
in service or a continuity of symptomatology referable to the 
claimed colon cyst or related manifestations after service.  

3.  The Veteran currently is not shown to have a colon cyst that 
had its clinical during his period of active service.  

4.  The Veteran currently is shown to have residual laparoscopic 
scars due to gall bladder surgery performed in service.  



CONCLUSIONS OF LAW

1.  The Veteran's hyperlipidemia is not a disease or injury 
within the meaning of applicable legislation.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The Veteran does not have a disability manifested by a colon 
cyst due to disease or injury that was incurred in or aggravated 
by active service.  8 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The Veteran's disability manifested by residual scars from a 
laparoscopic cholecystectomy is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

A June 2002 letter provided the Veteran with notice of VA's 
duties to notify and assist him in the development of his claims 
consistent with the law and regulations outlined hereinabove.  

In this regard, the letter informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  

While he did not receive timely (i.e., pre-decisional) notice 
regarding disability ratings and effective dates of awards, he 
had ample opportunity to respond after such notice was ultimately 
given (in March 2006).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The Veteran was afforded a VA general 
medical examination in October 2003.

In sum, there is no VA defect in notifying or assisting the 
Veteran that affects the fairness of this adjudication.


Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  


Hyperlipidemia

The service treatment records from the Veteran's extensive period 
of active duty show findings of elevated cholesterol and 
triglyceride levels.  A diagnosis of hyperlipidemia was recorded 
in an October 2001 record.

The VA treatment records in 2002 also noted findings of  
hyperlipidemia and elevated triglycerides.

However, hyperlipidemia or elevated triglycerides or cholesterol 
is a laboratory result and not disability for compensation 
purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

Accordingly, by law, the claim of service connection for 
hyperlipidemia must be denied.


Colon Cyst

At the October 2010 hearing, the Veteran testified that he 
underwent an ultrasound in service for complaints of frequent 
urination at night.  The findings reportedly revealed a small 
cyst in the colon.  He denied receiving any treatment for the 
cyst after service, even though he still had some urinary 
problems at night.  

However, on review, the service treatment records are negative 
for complaints, findings or a diagnosis referable to a cyst or 
other disorder of the colon.

Moreover, the Veteran has presented no credible lay evidence of 
continuing symptoms since service referable to the claimed colon 
cyst.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing 
that "[o]nce evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.").  

The Veteran's assertions of continuing urinary problems are 
contradicted by March and May 2003 VA treatment records that show 
he denied having urinary problems.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 
(West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

In the absence of competent evidence to establish current 
disability, there is presented no basis to grant service 
connection in this case.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  


Laparoscopic Scars

The service treatment records show that the Veteran underwent a 
laparoscopic cholecystectomy in December 2001 that involved 
incisions measuring from 5 to 10 mm in length.

On October 2003 VA examination, the examiner noted the Veteran 
had three healed cholecystectomy scars.  

Since the scars are shown to be the result of a cholecystectomy 
performed in service, service connection is warranted.  



ORDER

The claim of service connection for hyperlipidemia is denied.

Service connection for a claimed colon cyst is denied.

Service connection for residual laparoscopic cholecystectomy 
scars is granted.



REMAND

The Veteran reports having memory loss since he was in service 
that included duty in the Persian Gulf.

The treatment records do not note any specific complaints of 
memory problems, but he testified that has had memory problems 
since service.  

Further, post service treatment records do indicate the Veteran 
has a diagnosis of depression.  The March 2003 VA treatment 
records also indicate that the Veteran's depression may be 
related to his service-connected pancreatitis.

Since the Veteran's service in the Southwest Asia is confirmed, 
the Board must consider whether his symptoms are due to an 
undiagnosed illness.  

At this point, there is insufficient evidence of record to 
determine whether the Veteran's claimed memory problems are the 
product of an undiagnosed illness under 38 C.F.R. § 3.317(b) 
(2010) or if they are a symptoms of his depression.  

Accordingly, a VA examination is needed to address the nature and 
likely etiology of the claimed condition.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran to ask him to provide 
information referable to all treatment 
received for the claimed memory loss since 
service.  With the Veteran's assistance, VA 
must obtain any such treatment records that 
have not previously been associated with 
the claims folder.

If VA is unsuccessful in obtaining any 
medical records identified by the Veteran, 
he must inform of this and asked to provide 
copies of the outstanding medical records.

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed memory 
problems.  The Veteran's complete claims 
folder must be made available to the 
examiner.  

Based on a review of the case and the 
Veteran's assertions, the examiner should 
provide opinions on the following:

(a) Is the Veteran suffering from memory 
loss that at least as likely as not (a 
probability of 50 percent or better) is due 
to an undiagnosed illness?

(b) If not, is the Veteran's memory problem 
at least as likely as not associated with 
depression or other condition? 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.  

If the examiner reports that additional 
information may be obtained that would 
render an opinion non-speculative, the RO 
must determine whether such information may 
be obtained and undertake reasonable 
efforts to obtain such information.  If 
obtained, the RO must ensure that it 
returns the claims folder to the examiner 
for a non-speculative opinion.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
remaining issue in light of all the 
evidence or record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish the Veteran and his representative 
with a fully responsive Supplemental 
Statement of the Case and afford them a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


